           CASE 0:21-cv-00771-SRN-TNL Doc. 1 Filed 03/23/21 Page 1 of 5



                                                                             ffiffiffiffiHwffim
                                                                                  ffdAR   e3   AOzr

                                                                                                         URT
                                                                              ST PAUL, MINNESOTA
                           UNITED STATES DISTRICT COTIRT
                              DISTRICT OF MINNESOTA


 * oif ta        ou    t etr        Si   irtWl"'
vs.                            "o                               caseNo.   Al tr,77l stz/F/ft("te
                                                                ltouearsi@
H;ldv [\awtue                   r
Umi +fo(       t'$a+es v\nqE;S+re+                   S,   dEu

                                                                DEMAND FOR ruRY TRIAL
                                                                       9_'tl
                                                                     YESK    NoE
                                    Defendant(s).

@nter the fulI name(s) of ALL defendants in
this lawsuit. Please attachadditional sheets
if necessary).


                                                    COMPLAINT

PARTIES

1.    List your name, address and telephone number. Do the same for any additional plaintiffs.

      a.   Plaintiff

           Name       5c6i-f{- Lqw t eac6                 } )m m 0m g
           StreetAddress  70oK E lLl Af I lob
           counry, citv f)QtreJr.
                                  hur ^g b, I I I e
           Stare& zipcode qtih,l,le )r;$ca s>75
                                                                7
           Telephone Number
                                                                                     sffi&w$,bHffi
                                                                                      hqAR
                                                                                           2 li a$?1
                                                                                                            PAUL
                                                                                                 GOUR'I ST'
                                                                                  U"S"ElSTRtgT
          CASE 0:21-cv-00771-SRN-TNL Doc. 1 Filed 03/23/21 Page 2 of 5




2.   List all defendants. You should state the full name of the defendant, even if that defendant is
     a goverrrment agency, an orgarrization, a corporation, or an individual. Include the address
     where each defendant may be served. Make sure that the defendant(s) listed below are
     identical to those contained in the above caption.

     a.   Defendant No. I

          Name l-f ;   lcy     f)o'nu   beey v ni"t'e ,(   ghks    y,lgish,e      {e Sr,,dqe
          Street Address

          County, City

          State   & Zip Code

     b.   Defendant No. 2

          Name

          Sheet Address

          County, City

          State   & Zip Code

     c.   Defendant No.    3


          Name

          Street Address

          County, City

          State   & Zip Code


NOTE''IF THERE ARE ADDITIONAL PLAINTTFFS OR DEFEIIDAI\TS, PLEASE
PROWDE THEIR NAMES AND ADDRESSES ON A SEPARATE SIM,ET OF PAPER.
Check here if additional sheets of paper are attached{-l
Please label the attached sheets of paper to coruespond to the appropriate numbered
paragraph above (e.g. Additional Defendants 2.d., 2.e., etc.)
           CASE 0:21-cv-00771-SRN-TNL Doc. 1 Filed 03/23/21 Page 3 of 5




JURISDICTION

Federal courts are courts of limited jurisdiction. Generally, two types of cases can be heard in
federal court: cases involving a federal question and cases involving diversity of citizenship of
the parties. Under 28 U.S.C. $ 1331, a case involving the United States Constitution or federal
laws or treaties is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of
one state sues a citizen of another state and the amount of damages is more than $75,000 is a
diversity of citizenship case.

3.   What is the basis for federal court jurisdiction? (check all that apply)

          ffiederal    Question         nDiversity of Citizenship
4.   If the basis for jurisdiction is Federal Question, which Federal Constitutional, statutory or
     treaty right is at issue? List all that apply.


                         Cb       slr.tcd       lon o{                  9 u s/   tc<
5.   If the basis forjurisdiction is Diversity of Citizenship, what is the state of citizenship of each
     pa.-ty? Each Plaintiffmust be diverse from each Defendant for diversity jurisdiction.

     PlaintiffName:                                           State of Citizenship:

     DefendantNo.       1:                                    State of Citizenship:

     Defendant No. 2:                                         State of Citizenship:

"    Attach additional sheets of paper as necessary and label this information as paragraph
     t'
                     '.:ri^--r -r.^^+.
     Check here if additional             -d, are attached. -l
                                       of paper
                               sheets ^f                    L
6.   What is the basis for venue in the District of Minnesota? (check all that apply)

          l_l   n"f"naant(s) reside in Minnesota      l-l   Facts alleged below primarily occurred in
                                                            Minnesota
          lKloth"r'    explain


                     Cbshucl;ou o#                                 gusJ;cc-
STATEMENT OF THE CLAIM

Describe in the space provided below the basic facts of your claim. The description of facts
should include a specific explanation of how, where, and when each of the defendants named in
the caption violated the law, and how you were harmed. Each.paragraph must be numbered

          0     bgfrueJ           lon o (                     Srt gJ,'f€
       CASE 0:21-cv-00771-SRN-TNL Doc. 1 Filed 03/23/21 Page 4 of 5




separately, beginning with number 7. Please write each single set of circumstances in a
separately numbered paragraph.

7' C q.9e Alu,yt lqe (                              ci[atr; ut't /u'* b€C
   1o-Looo ^llgn                                    CIa   37 %g
   $ - Y.-o(- oCItq3E
     fi- AV*:A- i6*'VaqfL                           lqou b10q &72
 llar-i4zo(                   406- oos      *                   8sc307_ o0rqq,7
&09- 0999                    4oc- $osr
 An3- 6iy+3                  &AS- lSgE                          lq-H A.-PR-        ts-tzy
A$9 -03q7                   A0g   - l51t                        tq-t-lP-{R- tq- 86q
&o)'?zsv                    (r g
                                 cg o zav    tt6l               tq-HA- trR-zA-g7q
rtas* 0 rcq
A4B^ 0O 65
49   c?ozootgl      I




Attach additional sheets of paper as necessary
Check here if additional sheets of paper are attached:l     I

Please label the attached sheets of paper to as Additional Facts and continue to number the
paragraphs consecutively.


REQUEST FOR RELIEF

State what you want the Court to do for you and the amount of monetary compensation,      if any,
you are seeking.



              0b g/rtt< l-iour1 c                   4 eu *           i   c€
         CASE 0:21-cv-00771-SRN-TNL Doc. 1 Filed 03/23/21 Page 5 of 5




Signed   thisp        day   of   l\ af       (f"


                                       "! gN W,ttyt*- Xt;'*'*^"
                      signature or Praintirr

                      MairingAddress
                                     zoo ( E lzl APt toL
                                         b   utnTv;lIz      ,tu A/ 5933        7
                      Telephone Number




Note: All plaintiffs named in the caption of the complaint must date and sign the complaint and
provide his/her mailing address and telephone number. Attach additional sheets of paper as
necessarv.
